Citation Nr: 1105853	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-13 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of fracture 
of the great right toe.

5.  Entitlement to service connection for mild degenerate changes 
of the thoracolumbar spine.

6.  Entitlement to service connection for residuals of vasectomy 
infection.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to November 
1972, and from March 1974 to June 1993.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which, in pertinent part, denied the current appellate claims.

The RO in Portland, Oregon, currently has jurisdiction over the 
Veteran's VA claims folder.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge (VLJ) in December 2010.  A 
transcript of this hearing has been associated with the Veteran's 
VA claims folder.

For the reasons addressed in the REMAND portion of the decision 
below, the Board finds that further development is necessary for 
a full and fair adjudication of the Veteran's vasectomy infection 
claim.  Accordingly, this claim is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the Board observes that the Veteran also 
initiated an appeal to the February 2006 rating decision's denial 
of service connection for a left ankle disorder, left knee 
disorder, right shoulder disorder, surgical scar of the right 
shoulder, and hypertension.  However, service connection was 
established for these disabilities by a February 2008 decision 
review officer (DRO) decision.  In view of the foregoing, these 
issues have been resolved and are not on appeal before the Board.  
See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the issue(s) adjudicated by this 
decision have been completed.

2.  At his December 2010 hearing, prior to the promulgation of a 
decision in the appeal, the Veteran reported that a withdrawal of 
his claims of service connection for sinusitis and fracture of 
great right toe is requested.

3.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's hearing loss 
was incurred in or otherwise the result of his active service.

4.  The preponderance of the competent medical and other evidence 
is against a finding that the Veteran's tinnitus was incurred in 
or otherwise the result of his active service.

5.  The record reflects that the Veteran's current thoracolumbar 
spine disorder was incurred as a result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran 
regarding his claims of service connection for sinusitis and 
great right toe have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2010).

2.  Hearing loss was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303, 3.385 (2010).

3.  Tinnitus was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

4.  A thoracolumbar spine disorder was incurred as a result of 
the Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

As detailed below, the Veteran has withdrawn his claims of 
service connection for sinusitis and the right great toe.  
Therefore, no discussion of the VCAA is required with respect to 
these claims.  Similarly, no such discussion is warranted 
regarding his thoracolumbar spine disorder claim because the 
Board has determined that service connection is warranted for 
this disability.  As such, any deficiency of the VCAA for this 
claim has been rendered moot.

With respect to the other appellate claims, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
adequate notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this 
case, the Veteran was sent pre-adjudication notice via letters 
dated in January 2005, which is clearly prior to the February 
2006 rating decision that is the subject of this appeal.  In 
pertinent part, these letters informed the Veteran of what was 
necessary to substantiate his current appellate claims, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran to 
advise VA of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board also notes that the Veteran has actively participated 
in the processing of his case, and the statements and hearing 
testimony submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to substantiate 
the claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 
(2006).

The Board acknowledges that the notice provided to the Veteran 
with respect to this case did not include information regarding 
disability rating(s) and effective date(s) as mandated by the 
Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, for the reasons stated below, the preponderance of the 
evidence is against the hearing loss and tinnitus claims, and 
they must be denied.  As such, no disability rating and/or 
effective date is to be assigned or even considered for these 
claims.  Consequently, the Board concludes that the Veteran has 
not been prejudiced by this lack of notification regarding the 
Court's holding in Dingess.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as noted in the preceding paragraph, the 
Veteran has indicated familiarity with the requirements for the 
benefits sought on appeal.

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the Board 
finds that the Veteran was notified and aware of the evidence 
needed to substantiate his claims and the avenues through which 
he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied 
regarding the hearing loss and tinnitus claims.  The Veteran's 
service treatment records are on file, as are various post-
service medical records.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, to include at the December 2010 Board hearing. 

The Board notes that the Veteran indicated recent treatment for 
his hearing loss and tinnitus claims at his December 2010 
hearing.  However, as detailed below, there is already competent 
medical evidence on file showing he currently has both 
disabilities.  Nothing indicates there are any outstanding 
medical records relating the etiology of these disabilities to 
service, which is the focus of this appeal.  In other words, he 
has not indicated there are any outstanding records which contain 
findings not reflected by the evidence already on file.  The duty 
to obtain records only applies to records that are "relevant" to 
the claim.  See 38 U.S.C.A. § 5103A (b)(1); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule of 
Evidence 401 defining "relevant evidence" as "evidence having any 
tendency to make the existence of any fact that is of consequence 
to the determination of the action more probable or less probable 
than it would be without the evidence."); Golz v. Shinseki, 590 
F. 3d 1317 (Fed. Cir. 2010).  Therefore, the Board finds the 
Veteran has not identified the existence of any relevant records 
that have not been obtained or requested.

With respect to the aforementioned December 2010 Board hearing, 
the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), 
that 38 C.F.R. 3.103(c)(2) (2010) requires that the VLJ who 
chairs a hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not specifically note the 
bases of the prior determinations or the elements that were 
lacking to substantiate the current appellate claims.  However, 
as detailed above the Board has already determined the Veteran 
received adequate notification on these elements, and his 
statements and hearing testimony demonstrated that he had actual 
knowledge of the elements necessary to substantiate his claims.  
The VLJ did ask questions in order to identify any pertinent 
evidence not currently associated with the claims.  Finally, 
neither the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2), nor has he 
identified any prejudice in the conduct of the Board hearing.  As 
such, the Board finds that, consistent with Bryant, the VLJ 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2). 

Moreover, the Veteran was accorded a VA medical examination 
regarding his hearing loss and tinnitus claims in July 2005 which 
included an opinion that addressed the etiology of these 
disabilities.  As this opinion was based upon both a medical 
evaluation of the Veteran, and an accurate understanding of his 
medical history based upon review of his VA claims folder, the 
Board finds it is supported by an adequate foundation.  No 
competent medical evidence is of record which specifically 
refutes the findings of the July 2005 VA examination, and the 
Veteran has not otherwise identified any prejudice therein.  
Accordingly, the Board finds that this examination is adequate 
for resolution of this case.  Consequently, the Board finds that 
the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis - Sinusitis and Right Great Toe

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  

In the present case, the Veteran explicitly withdrew his appeal 
regarding the claims of service connection for sinusitis and 
great right toe at the December 2010 hearing.  Consequently, 
there remain no allegations  of errors of fact or law for 
appellate consideration as to these issues.  Accordingly, the 
Board does not have jurisdiction to review these claims and they 
are dismissed.



Analysis - Hearing Loss and Tinnitus

For the purpose of applying the laws administered by VA, impaired 
hearing is considered a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz 
is 40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hertz is 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  Further, the Court has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet the 
regulatory requirements for establishing a "disability" at that 
time, he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 5 
Vet. App. at 160.  

Service connection may be established for certain organic 
diseases of the nervous system such as sensorineural hearing 
loss, that are present to a compensable degree within the first 
post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

In this case, the Veteran essentially contends that he has a 
current hearing loss disability and tinnitus due to in-service 
noise exposure, and has provided descriptions thereof to include 
at the December 2010 Board hearing.  Further, the competent 
medical evidence, to include the July 2005 VA audio examination, 
reflects he currently has a hearing loss disability as defined by 
38 C.F.R. § 3.385 and tinnitus.

Despite the foregoing, the Board finds that the preponderance of 
the competent medical and other evidence of record is against a 
finding that the Veteran's hearing loss and tinnitus were 
incurred in or otherwise the result of his active service.

Initially, the Board observes that the Veteran's service 
treatment records contain no audiological findings indicative of 
either a hearing loss disability as defined by 38 C.F.R. § 3.385 
or evidence of hearing loss in accord with Hensley, supra.  There 
was also no evidence of tinnitus.  The Board further notes that 
the first competent medical evidence of either disability appears 
to be that of the July 2005 VA audio examination, approximately 
12 years after his separation from service.  Although he 
indicated at this examination that his tinnitus started 10 years 
earlier, that would still place its onset several years after 
separation from service.

Inasmuch as the Veteran's hearing loss disability was first 
demonstrated years after service, he is clearly not entitled to a 
grant of service connection based upon the presumptive provisions 
of 38 C.F.R. §§ 3.307, 3.309.  Moreover, the Court has indicated 
that the normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service for 
which there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.).

The Board further notes that as specific audiological testing is 
required to show the existence of a hearing loss disability, it 
is not the type subject to lay diagnosis pursuant to Jandreau, 
supra.

No competent medical opinion is of record which relates the 
Veteran's current hearing loss disability and tinnitus to his 
active service.  Rather, the July 2005 VA audio examination 
contains a competent medical opinion against such a finding.  In 
pertinent part, the examiner noted the Veteran's purported in-
service noise exposure; his post-service occupational and 
recreational noise exposure; as well as the results of the in-
service audiological evaluation to include that one conducted in 
April 1993, around the time of separation from service, which 
indicated hearing was within normal limits.  Based on the 
foregoing, the examiner did not believe the Veteran's hearing 
loss and tinnitus were caused by or the result of military 
service, because: (1) the Veteran did not suffer hearing loss 
during military service according to the 1993 audiogram; (2) if 
military noise exposure was not sufficient to cause noise induced 
hearing loss, it was improbable that it would have caused noise 
induced tinnitus; and (3) tinnitus onset was reportedly around 
the mid-1990s, probably after military service.

In short, the July 2005 VA audio examiner's opinion was supported 
by stated rationale consistent with the Veteran's documented 
medical history.  The Board has already determined that this 
opinion is based upon an adequate foundation, and is adequate for 
resolution of this case.  Therefore, the Board finds that the 
competent medical evidence is unfavorable, and the claim must be 
denied.

As the preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

Analysis - Thoracolumbar Spine

The Veteran essentially contends that he developed low back pain 
while on active duty, and that he has had continuous problems 
since service.  Such symptomatology is subject to lay observation 
pursuant to Jandreau, supra.  He has also acknowledged that he 
cannot recall a specific back injury.  Moreover, his service 
treatment records confirm his was treated for complaints of back 
pain, and his back making a "poping" sound in September 1971.

Despite the foregoing, the Board notes that the Veteran's service 
treatment records contain no findings indicative of a chronic 
thoracolumbar spine disorder during his military service.  For 
example, his spine was consistently evaluated as normal on 
service examinations, to include the April 1993 examination 
around the time of his separation from service.

An August 2005 VA orthopedic examination diagnosed, in part, mild 
degenerative changes lower lumbar region.  The examiner also 
noted the Veteran's account of continuous problems since service, 
that he could not recall a singular episode of injuring his back 
during service, and the one in-service treatment record for back 
pain.  The examiner further opined that this thoracolumbar spine 
disorder, as well as other orthopedic disabilities, was at least 
as likely as not residuals from episodes which occurred while on 
active duty.

The Board notes that the August 2005 VA examiner did not give a 
detailed rationale in support of this opinion, other than noting 
it was based upon review of the service treatment records, 
interview with the Veteran, and examination of the Veteran.  
Nevertheless, this is sufficient to show that the examiner had an 
accurate understanding of the current nature of this disability, 
as well as the Veteran's documented medical history.  In fact, as 
noted in the preceding paragraph, the examiner's summary of a 
single service treatment record showing back pain is consistent 
with the Board's own review of these records.  There is also 
nothing on file which explicitly refutes the Veteran's 
credibility regarding his purported continuity of back 
symptomatology.  Moreover, there is no competent medical opinion 
which explicitly refutes the opinion promulgated by the August 
2005 VA examiner on this matter.  The Board further notes that 
service connection was established for the other orthopedic 
disabilities discussed in this examination by the February 2008 
DRO decision.

In addition, the Board notes that in Alemany v. Brown, 9 Vet. 
App. 518 (1996), the Court stated that in light of the benefit of 
the doubt provisions of 38 U.S.C.A. 
§ 5107(b), an accurate determination of etiology is not a 
condition precedent to granting service connection; nor is 
"definite etiology" or "obvious etiology."  Further, in Gilbert, 
supra, the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  In Gilbert the Court 
specifically stated that entitlement need not be established 
beyond a reasonable doubt, by clear and convincing evidence, or 
by a fair preponderance of the evidence.  Under the benefit of 
the doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that service connection is warranted for his thoracolumbar 
spine disorder.


ORDER

The appeal regarding claims of entitlement to service connection 
for sinusitis and great right toe are dismissed.

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for mild degenerate changes of 
the thoracolumbar spine is granted.


REMAND

The Veteran's service treatment records confirm he underwent a 
vasectomy in March 1988, and subsequently had a staphaureus 
infection.  Although no chronic disability was diagnosed in the 
service treatment records, he indicated at his December 2010 
hearing that he experienced sharp pain in this area approximately 
once a month.  

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is: (1) 
competent evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) evidence 
establishing that he suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period; (3) an indication the current 
disability or symptoms may be associated with service; and (4) 
there is not sufficient medical evidence to make a decision.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In view of the foregoing, the 
facts of this case clearly support according a VA medical 
examination to the Veteran to determine whether he has any 
current residuals from his in-service vasectomy infection.  
However, no examination was accorded to the Veteran regarding 
this claim.  Therefore, the Board finds that a remand is required 
to determine whether the Veteran does, in fact, currently have a 
chronic disability as a result of this in-service infection.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the 
medical evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, ordering a 
medical examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

The Board also reiterates that the notification provided to the 
Veteran in conjunction with this case did not include the 
information regarding disability rating(s) and effective date(s) 
mandated by the holding in Dingess, supra.  Although the Board 
found this did not prejudice adjudication of his hearing loss and 
tinnitus claims, as a remand is already required in this case, 
the Board concludes that the Veteran should be provided with such 
notification.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have recently treated the Veteran for his 
purported vasectomy infection residuals.  
After securing any necessary release, the 
AMC/RO should obtain those records not on 
file.

3.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to evaluate the 
nature and symptomatology of his purported 
vasectomy infection residuals.  The claims 
folder should be made available to the 
examiner for review before the examination; 
the examiner must indicate that the claims 
folder was reviewed.

Following evaluation of the Veteran, the 
examiner must indicate whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the Veteran has 
any current residuals from his in-service 
vasectomy and subsequent staphaureus 
infection, and must identify the symptoms 
of any such residuals.

A complete rationale for any opinion 
expressed must be provided, and should 
address the Veteran's complaints of 
recurrent (monthly) sharp pain in that 
area.

4.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained after the issuance of the 
February 2008 SOC, and provides an opportunity to respond.  The 
case should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


